     Case 1:17-cv-00048-DLH-CSM Document 184 Filed 03/23/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

James Buchl and Doren Chatinover,             )
                                              )
               Plaintiffs,                    )       ORDER SCHEDULING SETTLEMENT
                                              )       CONFERENCE BY TELEPHONE
       vs.                                    )
                                              )
Gascyone Materials & Handling                 )
Recycling, L.L.C.,                            )       Case No. 1:17-cv-048
                                              )
               Defendants.                    )


       The undersigned held a status conference with the parties by telephone on March 23, 2021,

to discuss the logistics of conducting the settlement conference ordered by Judge Hovland. Pursuant

to its discussion with the parties, the undersigned ORDERS:

       1.      A settlement conference will be held before the undersigned on Thursday, April 1,

               2021, by telephone. The undersigned shall speak with plaintiffs first and then follow

               up separately with defendants. Consequently, plaintiffs are to call the following

               telephone number and enter the following access code at 9:00 AM CDT on April 1:

                       Tel. No.: (888) 808-6929

                       Access Code: 5072548

       2.      In advance of the conference, each party shall provide the undersigned with an email

               address and telephone number of a designated representative that the undersigned

               can contact when the undersigned is ready to speak with a party. When the

               undersigned is ready to speak with a particular party, the undersigned shall so notify

               that party's designated representative, who will then instruct the party to call the

               telephone number and enter the access code listed above.

                                                  1
Case 1:17-cv-00048-DLH-CSM Document 184 Filed 03/23/21 Page 2 of 2




 3.     The persons participating in the settlement conference shall be vested with the

        necessary settlement authority. If the settlement decision will be made in whole or

        in part by an insurer, the insurer shall participate. Any relief from these requirements

        must be obtained in advance. Failure to participate in the conference as provided

        may result in an award of costs, fees, and/or other sanctions.

 4.     The parties may, but are not required, to submit concise confidential settlements

        statements in advance of the settlement conference. Any such statements should be

        emailed no later than 12:00 Noon CDT on Tuesday, March 30, 2021, to the

        undersigned at Charlie_Miller@ndd.uscourts.gov.          These statements shall not

        become a part of the file of the case, but shall be for the exclusive use of the

        undersigned in preparing for and conducting the settlement conference.

 IT IS SO ORDERED.

 Dated this 23rd day of March, 2021.

                                        /s/ Charles S. Miller, Jr.
                                        Charles S. Miller, Jr., Magistrate Judge
                                        United States District Court




                                           2
